DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner notes that the amendments have resolved the prior-made objections, which are withdrawn.
35 USC 101:
Regarding the eligibility of the claims under 35 USC 101, applicant argues that the claimed invention provides several benefits (p.11 of remarks dated 10/22/2020), citing the specification.  The emphasized sections discuss improved detection of anomalies. This, however, is not a practical application - it is part of a mental process, and the previously mentioned improvements are drawn to improved efficiency/speed of the algorithm when implemented on a generic computing component.  As noted by MPEP §2106, “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not “provide a sufficient inventive concept.” Intellectual Ventures I LLC v. Capital One Bank (USA) (“Intellectual Ventures v. Capital One Bank”), 792 F.3d 1363, 1367 (Fed. Cir. 2015).  The remaining remarks amount to recitation of guidelines from the MPEP and general allegations that the claims are eligible.  General allegations are respectfully not persuasive and the claims are maintained to be directed to mental processes without significantly more and without integrating a practical application.
35 USC 103:
Regarding claim 1, applicant argues that Ivanov is not providing two different sets of values for the same one or more features.  While applicant points to the feature and label, it does not address the 
Applicant further argues regarding claim 1 that the distribution level consistency cited to Vassiere is not "over time".  This does not take into account the fact that Vassiere as cited teaches obtaining measurement results (values) from different time steps, which in combination with the previously cited features of Ivanov, would fall within the scope of the claim language.
Applicant argues, regarding claim 12, that Ivanov does not disclose generating a histogram from converting feature values.  Ivanov discloses that it will "put features into the bins" of the histograms, which is maintained to render obvious this limitation.  Applicant further argues that Ivanov does not disclose the hypothesis test being applied to two different histograms.  A histogram is a data plot, and cannot have a hypothesis test applied directly to it.  The data represented in the data plot of the histogram must be utilized to perform such a test, not the visual presentation of a histogram plot.  As such, the most reasonable interpretation of the claim language would be that the data of the histograms is having a hypothesis test applied.  In this case, the binned data of Ivanov (i.e. the binned features) has the KST applied, which falls within the scope of the claim language.  Further, the reference discloses in Fig. 2 multiple histograms for multiple labels.
Applicant's arguments regarding claim 20 are persuasive in view of the limitations newly introduced via amendment.  New grounds of rejection are presented below relying on the Wang (Wang, X., Dong, X. L., & Meliou, A. (2015, May). Data x-ray: A diagnostic tool for data errors. In Proceedings of the 2015 ACM SIGMOD International Conference on Management of Data (pp. 1231-1245).) reference to disclose the new limitations.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental processes or alternatively mathematical relationships) without significantly more. Claim 12 and substantially similar claims 1 and 20 recite:
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to: (this is a recitation of generic computer components in the broadest sense, a simple memory and processor that generally carry out the claims.  See MPEP § 2106 regarding generic computer components)
obtain a set of values and a set of reference values for one or more features used with one or more statistical models; (a person can imagine such values; alternatively these are mathematical values being used as input into an equation/function)
apply a hypothesis test to the set of values and the set of reference values to assess a distribution-level consistency in the one or more features; (a person can perform a hypothesis test such as a Kolmogorov-Smirnov test with pencil and paper; alternatively a hypothesis test is a statistical mathematical relationship, and the claim here is carrying out a mathematical operation on the data stream)
output the distribution-level consistency for use in monitoring the distribution of the one or more features; and (a person can use the results of the test to analyze a system; alternatively this represents outputting mathematical values from the mathematical calculation and using them to provide a boolean stream or other numerical flag representing mathematical properties of the data)
include, with the outputted distribution-level consistency, one or more factors that contribute to the distribution-level consistency. (a person can examine calculations to determine such factors 
Claim 1 additionally recites:
wherein outputting the distribution-level consistency comprises displaying a visualization comprising the distribution-level consistency over time; and (this is extra-solution display of results; it does not substantively limit the generation of a distribution-level consistency.  See MPEP 2106.05(g) which discusses insignificant extra-solution activity, particularly example iii. of selecting a particular data source or type of data to be manipulated, “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display”)
Claim 12 additionally recites:
apply a hypothesis test to the first histogram and the second histogram to assess a distribution-level consistency in the one or more features; (this is equivalent to the prior discussed step of applying a hypothesis test, a person can mentally imagine histograms)
Claim 20 additionally recites:
wherein the one or more factors comprise (a) a subset of the set of values that contribute to a lack of distribution-level consistency in the feature or (b) a data source or a parent feature of the feature (these are mere details of the factors being mentally processed or forming a part of the mathematical calculations)
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor and memory to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and comparing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims 3-11, 14-19, and 21 merely further define the steps taken that fall within the context of mental processes or alternatively mathematical relationships.  They do not provide any features outside the scope of the abstract idea, and therefore remain ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (Ivanov, A., & Riccardi, G. (2012, March). Kolmogorov-Smirnov test for feature selection in emotion recognition from speech. In 2012 IEEE international conference on acoustics, speech and signal processing (ICASSP) (pp. 5125-5128). IEEE.) in view of Vassiere (US 20170261972 A1).
Regarding Claim 1:
Ivanov teaches:
obtaining a set of values and a set of reference values for one or more features used with one or more statistical models; (p.5126 Section 3 describes the dataset used by the reference, including "… In total there are 4368 features. The whole set consists of a detailed statistical description of the basic speech features. …"; p.5127 " For statistical modeling the state-of-the-art emotion recognition system has been used")
applying, by a computer system, a hypothesis test to the set of values and the set of reference values to assess a distribution-level consistency in the one or more features; (Abstract,  In this paper we investigate the applicability of two-sample Kolmogorov-Smirnov statistical test (KST) to the problem of segmental speech emotion recognition … Our findings show that KST can be successfully used to extract statistically relevant features. KST criterion is used to optimize the parameters of the statistical segmental analysis, namely the window segment size and shift; Section 2; Section 4.1, KST is applied to 
outputting the distribution-level consistency for use in monitoring the distribution of the one or more features (Section 4.1,  All features, that do not pass a reliability test at the level of p = 0.05 are deemed as completely unreliable for a given task. Those are binned in a separate category. As one can see from the plot, there is a large share of features, which have the maximum of their reliability at the shortest analysis interval; see also ¶169-170 of Vassiere, "These correlation patterns can be visualized ... can be monitored by the monitoring unit 25 based on this image")
Ivanov does not teach in particular:
wherein outputting the distribution-level consistency comprises displaying a visualization comprising the distribution-level consistency over time; and
including, with the outputted distribution-level consistency, one or more factors that contribute to the distribution-level consistency.
Vassiere teaches:
wherein outputting the distribution-level consistency comprises displaying a visualization comprising the distribution-level consistency over time; and (¶98 FIG. 2a-c show: measurement results obtained by the first level measurement device, the second level measurement device and the flow meter of FIG. 1 during performance of a first step during a reference run and corresponding fitted functions; ¶99 FIG. 2d-e show: measurement results obtained by the first level measurement device and the second level measurement device of FIG. 1 during performance of a second step during a reference run corresponding fitted functions; when taken in combination with ¶169-170 of Vassiere, "These correlation patterns can be visualized ... can be monitored by the monitoring unit 25 based on this image", it would be obvious to utilize similar display formatting as Figs. 2a-e with the visualization of the correlation patterns)

including, with the outputted distribution-level consistency, one or more factors that contribute to the distribution-level consistency. (¶176 If available, the selection can be made based on a failure mode cause and effects analysis (FMEA) or a failure mode cause and effects and criticality analysis (FMECA) performed for the site, listing types of disturbances, their consequences, as well as possible root causes and suitable remedies; ¶184-185, Since different types of disturbances have different impacts on the individual monitored properties K, the properties K determined for a monitored run of the step can not only be used for monitoring purposes, but can also be applied in order to determine root causes that caused the detected faults.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the monitoring and analysis functionality of Vassiere to the feature selection and data analysis methods of Ivanov, in order to allows prompt, reliable and efficient detection of disturbances in data based on readily available information (Vassiere, ¶13).

Regarding Claim 3:

periodically applying the hypothesis test to updated versions of the set of values and the set of reference values
to reassess the distribution-level consistency in the one or more features.
Vassiere teaches:
periodically applying the hypothesis test to updated versions of the set of values and the set of reference values (¶183  the model is updated. Each update is performed in the same way as the original determination of the model for the step)
to reassess the distribution-level consistency in the one or more features. (¶183 validated test runs are compliant to the corresponding distributions of the previously stored model.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the monitoring and analysis functionality of Vassiere to the feature selection and data analysis methods of Ivanov, in order to allows prompt, reliable and efficient detection of disturbances in data based on readily available information (Vassiere, ¶13).

Regarding Claim 4:
Ivanov teaches:
using the hypothesis test to calculate a test statistic from the set of values and the set of references values; and (p.5125-5126, Section 2, It is possible to use a two-sample KST to assess the similarity of empirically defined distributions of random variables …; examiner notes this section details how the reference uses the Kolmogorov-Smirnov test, and that this use of the test falls within the scope of the claim language here.)
when the test statistic indicates a statistically significant difference between a first distribution of the set of values and a second distribution of the set of reference values, (p.5125-5126, Section 2, It is 
identifying a deviation in the first distribution from the second distribution. (p.5125-5126, Section 2, It is possible to use a two-sample KST to assess the similarity of empirically defined distributions of random variables …; Section 4.1)

Regarding Claim 5:
Ivanov does not teach in particular:
obtaining the set of values from a most recent time interval; and
obtaining the set of reference values from a previous time interval.
Vassiere teaches:
obtaining the set of values from a most recent time interval; and (¶127 describe the time dependency of the measurement results MRLa(tj), MRLb(tj) of the first and the second level measurement device 19, 21 during performance of the second step; ¶151-155 tj are the times at which the measurements were made during the respective run during performance of the step)
obtaining the set of reference values from a previous time interval. (¶127 describe the time dependency of the measurement results MRLa(tj), MRLb(tj) of the first and the second level measurement device 19, 21 during performance of the second step; ¶151-155 tj are the times at which the measurements were made during the respective run during performance of the step)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the monitoring and analysis functionality of Vassiere to the feature selection and data analysis methods of Ivanov, in order to allows prompt, reliable and efficient detection of disturbances in data based on readily available information (Vassiere, ¶13).

Regarding Claim 6:
Ivanov does not teach in particular:
obtaining the set of values from a first source; and
obtaining the set of reference values from a second source.
Vassiere teaches:
obtaining the set of values from a first source; and (¶145 the monitoring unit 25 will for each measurement device MD determine the second property K2; ¶148 the reference range RK2 can be determined based on the Kolmogorov-Smirnov statistic by testing the hypothesis that a second property K2;)
obtaining the set of reference values from a second source. (¶145 the monitoring unit 25 will for each measurement device MD determine the second property K2; ¶148 the reference range RK2 can be determined based on the Kolmogorov-Smirnov statistic by testing the hypothesis that a second property K2;)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the monitoring and analysis functionality of Vassiere to the feature selection and data analysis methods of Ivanov, in order to allows prompt, reliable and efficient detection of disturbances in data based on readily available information (Vassiere, ¶13).

Regarding Claim 7:
Ivanov teaches:
obtaining the set of values from unseen data inputted into the one or more statistical models; and (Abstract, We train emotion classifiers for each speech segment within an utterance.; p.5127, The speech data is split 10-ways for cross-validation by leaving one speaker out (LOSO). Thus each of the 10 
obtaining the set of reference values from training data for the one or more statistical models. (Abstract, We train emotion classifiers for each speech segment within an utterance.; p.5127, The speech data is split 10-ways for cross-validation by leaving one speaker out (LOSO). Thus each of the 10 test sets contains the data coming from a single speaker that was not present in the corresponding training set.)


Regarding Claim 9:
Ivanov does not teach in particular:
wherein the one or more factors comprise a subset of the values that contribute to a lack of the distribution-level consistency in the one or more features.
Vassiere teaches:
wherein the one or more factors comprise a subset of the values that contribute to a lack of the distribution-level consistency in the one or more features. (¶176 If available, the selection can be made based on a failure mode cause and effects analysis (FMEA) or a failure mode cause and effects and criticality analysis (FMECA) performed for the site, listing types of disturbances, their consequences, as well as possible root causes and suitable remedies; ¶184-185, Since different types of disturbances have different impacts on the individual monitored properties K, the properties K determined for a monitored run of the step can not only be used for monitoring purposes, but can also be applied in order to determine root causes that caused the detected faults.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the monitoring and analysis functionality of Vassiere to the feature selection and data analysis 

Regarding Claim 10:
Ivanov does not teach in particular:
wherein the one or more factors comprise a source of the one or more features.
Vassiere teaches:
wherein the one or more factors comprise a source of the one or more features. (¶176 If available, the selection can be made based on a failure mode cause and effects analysis (FMEA) or a failure mode cause and effects and criticality analysis (FMECA) performed for the site, listing types of disturbances, their consequences, as well as possible root causes and suitable remedies; ¶184-185, Since different types of disturbances have different impacts on the individual monitored properties K, the properties K determined for a monitored run of the step can not only be used for monitoring purposes, but can also be applied in order to determine root causes that caused the detected faults.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the monitoring and analysis functionality of Vassiere to the feature selection and data analysis methods of Ivanov, in order to allows prompt, reliable and efficient detection of disturbances in data based on readily available information (Vassiere, ¶13).

Regarding Claim 11:
Ivanov teaches:
wherein the hypothesis test comprises a two-sample Kolmogorov-Smirnov test. (Abstract,  In this paper we investigate the applicability of two-sample Kolmogorov-Smirnov statistical test (KST) to the problem of segmental speech emotion recognition … Our findings show that KST can be successfully 

Regarding Claim 12:
Ivanov teaches:
obtain a set of values and a set of reference values for one or more features used with one or more statistical models; (p.5126 Section 3 describes the dataset used by the reference, including "… In total there are 4368 features. The whole set consists of a detailed statistical description of the basic speech features. …"; p.5127 " For statistical modeling the state-of-the-art emotion recognition system has been used")
converting the set of values into a first histogram and the set of reference values into a second histogram; (2) plot a histogram across the parameter value space and put features into the bins, corresponding to the most advantageous parameter value for them.)
apply a hypothesis test to the first histogram and the second histogram to assess a distribution-level consistency in the one or more features; (Abstract,  In this paper we investigate the applicability of two-sample Kolmogorov-Smirnov statistical test (KST) to the problem of segmental speech emotion recognition … Our findings show that KST can be successfully used to extract statistically relevant features. KST criterion is used to optimize the parameters of the statistical segmental analysis, namely the window segment size and shift; Section 2; Section 4.1, KST is applied to each individual feature in the collection with the aim to reject the hypothesis that it is statistically relevant for a target emotion label.)
output the distribution-level consistency for use in monitoring the distribution of the one or more features; and (Section 4.1,  All features, that do not pass a reliability test at the level of p = 0.05 
Ivanov does not teach in particular:
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to:
include, with the outputted distribution-level consistency, one or more factors that contribute to the distribution-level consistency.
Vassiere teaches:
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to: (¶112 The monitoring unit 25 comprises a memory 27 and computing means 29, e.g. a microprocessor)
include, with the outputted distribution-level consistency, one or more factors that contribute to the distribution-level consistency. (¶176 If available, the selection can be made based on a failure mode cause and effects analysis (FMEA) or a failure mode cause and effects and criticality analysis (FMECA) performed for the site, listing types of disturbances, their consequences, as well as possible root causes and suitable remedies; ¶184-185, Since different types of disturbances have different impacts on the individual monitored properties K, the properties K determined for a monitored run of the step can not only be used for monitoring purposes, but can also be applied in order to determine root causes that caused the detected faults.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the monitoring and analysis functionality of Vassiere to the feature selection and data analysis 

Regarding Claim 14:
Ivanov teaches:
using the hypothesis test to calculate a test statistic from the set of values and the set of references values; and (p.5125-5126, Section 2, It is possible to use a two-sample KST to assess the similarity of empirically defined distributions of random variables …; examiner notes this section details how the reference uses the Kolmogorov-Smirnov test, and that this use of the test falls within the scope of the claim language here.)
when the test statistic indicates a statistically significant difference between a first distribution of the set of values and a second distribution of the set of reference values, (p.5125-5126, Section 2, It is possible to use a two-sample KST to assess the similarity of empirically defined distributions of random variables …; examiner notes this section details how the reference uses the Kolmogorov-Smirnov test, and that this test provides differences in distributions)
identifying a deviation in the first distribution from the second distribution. (p.5125-5126, Section 2, It is possible to use a two-sample KST to assess the similarity of empirically defined distributions of random variables …; Section 4.1)

Regarding Claim 15:
Ivanov does not teach in particular:
obtaining the set of values from a most recent time interval; and
obtaining the set of reference values from a previous time interval.
Vassiere teaches:

obtaining the set of reference values from a previous time interval. (¶127 describe the time dependency of the measurement results MRLa(tj), MRLb(tj) of the first and the second level measurement device 19, 21 during performance of the second step; ¶151-155 tj are the times at which the measurements were made during the respective run during performance of the step)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the monitoring and analysis functionality of Vassiere to the feature selection and data analysis methods of Ivanov, in order to allows prompt, reliable and efficient detection of disturbances in data based on readily available information (Vassiere, ¶13).

Regarding Claim 16:
Ivanov does not teach in particular:
obtaining the set of values from a first source; and
obtaining the set of reference values from a second source.
Vassiere teaches:
obtaining the set of values from a first source; and (¶145 the monitoring unit 25 will for each measurement device MD determine the second property K2; ¶148 the reference range RK2 can be determined based on the Kolmogorov-Smirnov statistic by testing the hypothesis that a second property K2;)
obtaining the set of reference values from a second source. (¶145 the monitoring unit 25 will for each measurement device MD determine the second property K2; ¶148 the reference range RK2 can be 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the monitoring and analysis functionality of Vassiere to the feature selection and data analysis methods of Ivanov, in order to allows prompt, reliable and efficient detection of disturbances in data based on readily available information (Vassiere, ¶13).

Regarding Claim 17:
Ivanov teaches:
obtaining the set of values from unseen data inputted into the one or more statistical models; and (Abstract, We train emotion classifiers for each speech segment within an utterance.; p.5127, The speech data is split 10-ways for cross-validation by leaving one speaker out (LOSO). Thus each of the 10 test sets contains the data coming from a single speaker that was not present in the corresponding training set.)
obtaining the set of reference values from training data for the one or more statistical models. (Abstract, We train emotion classifiers for each speech segment within an utterance.; p.5127, The speech data is split 10-ways for cross-validation by leaving one speaker out (LOSO). Thus each of the 10 test sets contains the data coming from a single speaker that was not present in the corresponding training set.)

Regarding Claim 18:
Ivanov does not teach in particular:
wherein the one or more factors comprise a subset of the values that contribute to a lack of the distribution-level consistency in the one or more features.

wherein the one or more factors comprise a subset of the values that contribute to a lack of the distribution-level consistency in the one or more features. (¶176 If available, the selection can be made based on a failure mode cause and effects analysis (FMEA) or a failure mode cause and effects and criticality analysis (FMECA) performed for the site, listing types of disturbances, their consequences, as well as possible root causes and suitable remedies; ¶184-185, Since different types of disturbances have different impacts on the individual monitored properties K, the properties K determined for a monitored run of the step can not only be used for monitoring purposes, but can also be applied in order to determine root causes that caused the detected faults.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the monitoring and analysis functionality of Vassiere to the feature selection and data analysis methods of Ivanov, in order to allows prompt, reliable and efficient detection of disturbances in data based on readily available information (Vassiere, ¶13).

Regarding Claim 19:
Ivanov does not teach in particular:
wherein the one or more factors comprise a source of the one or more features.
Vassiere teaches:
wherein the one or more factors comprise a source of the one or more features. (¶176 If available, the selection can be made based on a failure mode cause and effects analysis (FMEA) or a failure mode cause and effects and criticality analysis (FMECA) performed for the site, listing types of disturbances, their consequences, as well as possible root causes and suitable remedies; ¶184-185, Since different types of disturbances have different impacts on the individual monitored properties K, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the monitoring and analysis functionality of Vassiere to the feature selection and data analysis methods of Ivanov, in order to allows prompt, reliable and efficient detection of disturbances in data based on readily available information (Vassiere, ¶13).

Claims 8, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (Ivanov, A., & Riccardi, G. (2012, March). Kolmogorov-Smirnov test for feature selection in emotion recognition from speech. In 2012 IEEE international conference on acoustics, speech and signal processing (ICASSP) (pp. 5125-5128). IEEE.) in view of Vassiere (US 20170261972 A1), and further in view of Wang (Wang, X., Dong, X. L., & Meliou, A. (2015, May). Data x-ray: A diagnostic tool for data errors. In Proceedings of the 2015 ACM SIGMOD International Conference on Management of Data (pp. 1231-1245).).
Regarding Claim 20:
Ivanov teaches:
obtaining a set of values and a set of reference values for a feature used with one or more statistical models; (p.5126 Section 3 describes the dataset used by the reference, including "… In total there are 4368 features. The whole set consists of a detailed statistical description of the basic speech features. …"; p.5127 " For statistical modeling the state-of-the-art emotion recognition system has been used")
applying a hypothesis test to the set of values and the set of reference values to assess a distribution-level consistency in the feature; (Abstract,  In this paper we investigate the applicability of two-sample Kolmogorov-Smirnov statistical test (KST) to the problem of segmental speech emotion recognition … Our findings show that KST can be successfully used to extract statistically relevant 
outputting the distribution-level consistency for use in monitoring the distribution of the one or more features; and (Section 4.1,  All features, that do not pass a reliability test at the level of p = 0.05 are deemed as completely unreliable for a given task. Those are binned in a separate category. As one can see from the plot, there is a large share of features, which have the maximum of their reliability at the shortest analysis interval; see also ¶169-170 of Vassiere, "These correlation patterns can be visualized ... can be monitored by the monitoring unit 25 based on this image")
Ivanov does not teach in particular:
including, with the outputted distribution-level consistency, one or more factors that contribute to the distribution-level consistency.
wherein the one or more factors comprise (a) a subset of the set of values that contribute to a lack of distribution-level consistency in the feature or (b) a data source or a parent feature of the feature
Vassiere teaches:
including, with the outputted distribution-level consistency, one or more factors that contribute to the distribution-level consistency. (¶176 If available, the selection can be made based on a failure mode cause and effects analysis (FMEA) or a failure mode cause and effects and criticality analysis (FMECA) performed for the site, listing types of disturbances, their consequences, as well as possible root causes and suitable remedies; ¶184-185, Since different types of disturbances have different impacts on the individual monitored properties K, the properties K determined for a monitored run of the step can not only be used for monitoring purposes, but can also be applied in order to determine root causes that caused the detected faults.)

Wang teaches:
wherein the one or more factors comprise (a) a subset of the set of values that contribute to a lack of distribution-level consistency in the feature or (b) a data source or a parent feature of the feature (p.1231, a data diagnostic tool that helps data producers identify the possible systematic causes of errors; p.1237, At a high level, every iteration of the algorithm considers features at a particular level (Line 5-Line 7), compares each parent feature with its child features, and populates the list of suspect causes S and the list of unlikely causes U (Line 8-Line 11).  At the end of the iteration, the sets of S and U are consolidated (Line 12): parent features that occur only in S are added to the result diagnosis R)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the parent/child feature structure of Wang to the feature selection and data analysis methods of Ivanov, in order to produce better analysis more efficiently (Wang, abstract, "...produces better diagnoses...orders of magnitude more efficient").

Regarding Claim 8:
Ivanov teaches:
displaying a visualization comprising the distribution-level consistency over time. (Fig. 1. KST prediction for number of relevant features for a given fixed analysis interval length; see also Vassiere, ¶173 FIG. 1a shows one example of such measurement results MRLa indicated by triangles. The corresponding set of fitted coefficients DLa is indicated by a triangle in FIG. 2a; see also Vassiere ¶180 

Regarding Claim 21:
Ivanov does not teach in particular:
displaying a visualization comprising the distribution-level consistency over time
Vassiere teaches:
displaying a visualization comprising the distribution-level consistency over time (¶98 FIG. 2a-c show: measurement results obtained by the first level measurement device, the second level measurement device and the flow meter of FIG. 1 during performance of a first step during a reference run and corresponding fitted functions; ¶99 FIG. 2d-e show: measurement results obtained by the first level measurement device and the second level measurement device of FIG. 1 during performance of a second step during a reference run corresponding fitted functions; when taken in combination with ¶169-170 of Vassiere, "These correlation patterns can be visualized ... can be monitored by the monitoring unit 25 based on this image", it would be obvious to utilize similar display formatting as Figs. 2a-e with the visualization of the correlation patterns)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the monitoring and analysis functionality of Vassiere to the feature selection and data analysis methods of Ivanov, in order to allows prompt, reliable and efficient detection of disturbances in data based on readily available information (Vassiere, ¶13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2128